Title: To George Washington from William Crawford, 14 November 1774
From: Crawford, William
To: Washington, George



Sir
Stewarts Crossing [Pa.] November 14th 1774

I yesterday returd from our Late Expedition against the Shawnees, and I think we may with Propreity Say we have had Great Sucksess as we have maid them Senceable of there Veleny and weekness, and I hop maid peace with them on such a footing

as will be Lasting if we make them adhare to the tinner of the agreement which is as follows.
First they have to give up all the Prisoners taken ever by them in war both white People and Negro’s and all the horses Stolen or taken by them Sence Last war, and farther no Endien for the futer is to hunt on the East side of the Ohio nor no white man one the West Side as that Seems to have bin the Cause of Som of the Disturbence between our people and them, and for the performence of the Same the[y] have given up four Chief men, to be Keept as Hostages for there futer behaviour Which is to be Retened yearly or as they may Chuse They Shawnees has Complyd with the Terms but the mingoes Did not Like the Conditions and had a mind to deceive us but Lord Dunmore discoverd there intentions which was to Slip of, while we was Setling matters with the Shawnees the mingoes intended to Slip of to the Lakes and take there Prisoners with them and horses which the[y] had stole.
Lord Dunmore ordred my self with 240 men to set out in the Night which was to march to a Town about 40 Miles Distant from our Camp & up Siotha, where we understood the hole of the mingoes was to Rendevous at the Day following in order to persue there Journey This intelegence came by Johney Mounture Son of Captain Monture hom you formerly Knew.
from the number of Endiens then in our Camp, we marched out of camp under Pretence of going to Hockhaken for more Provision few new of our Seting of any how and none new where we was going to (till the Next day) our march was performd with as much speed as Posable and arived at a Town calld the Salt lick town they ensuing night and at day break we got round the Town (or half) and the remaind was Sent to a small town at half a miles distance, but unfortunetly one of our men was Discoverd by the Endiens ho Lay out from the town at a distance at a Log which the man was Creeping ⟨up⟩ which oblidged they man to Kill the Endien as he was discovered by them this hapned before day light which did us much Damage as Chief part maid there Eascap in the dark but we got 14 Prisoners and Killd 6 and wound Saveral more, got all there bagege and horses 10 of there Guns and ⟨two⟩ white Prisoners, the mount of the Plunder sold for £400 be sids what was returnd to a mohake Endien that was there the hole was ready for to Start and was to have set of on

that morning the we attackd them, Lord Dunmore has got 11 Prisoners and has Returnd the rest to the nation, and the reast is to be returnd upon Complyence with his Lord ships Demand⟨e⟩ for other Perticqualors I refair you to Majr Connallys Letter.
I have Run your Land at the round bottom Again and will Send you a new Draft of it, by Vale Crawford ho is to be at your house in a few Days at or before Christmuss I would send it now but the Bearer cannot wait as he is on his Journey Them Drafts of Land on the Litle Kahaway I shall send them to you and Leve you at your Choyce to do as you Like.
One faviour I would ask you if it did sute, when those Negros of Mercers are Sold and they are Sold at Creadit (12 months) I would be Glad to Purchess a boy and Girle about 14 or 15 years old Each or older if Such are sold Tho. I would not have you put your Self to any Trouble more for me than Sutes you.
I spooke to Lord Dunmore about your Land at Chartees and the round bottom and it hapned that Mr Cresap was present when we spooke of it Cresap was Laying Down his Claim and I was walking by Cresap wanted it run for him by a warrent which he had Purchest and then told his Lord ship the nature of your Claim before Cresaps faice upon which he Said no more at that time but wanted me to Survay it for him also and return it.
I told him I cold not at any rate do such a thing as I had survayd it for you.
We have Built you a house at your Land oppesite the mouth of Hockhaking and Cleard a bout 8 acres of Land of all the Small Timber my Brother Val Crawford Says if you Proceed on in improving your Land next Summer he would Still do it for you as usel he has had the Misfortune to Loose his son Moses he Died with the Biles fever I am Sir your most Hume Sarvant

W. Crawford

